DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 21-40 are deemed to have an effective filing date of March 25, 2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31, line 6 is missing an article for the recitation: “wherein control system is programmed”. Accordingly, claim 31 is indefinite because it is unclear whether the control system of line 6 is a new control system or refers back to the control system of line 3. That is, the scope of claim 31 is indefinite.
Claims 32-40 are rejected because they depend from an indefinite base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,077,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘304 patent broadly refer to a cardiac parameter response and a cardiac parameter decrease threshold. The ‘304 patent recites a specific cardiac parameter: heart rate. Claims 1 and 11 of the ‘304 patent do not mention a duty cycle, but such is a well-known signal parameter that is controlled in the stimulation art.
Claims 21 and 29 of the instant application encompass and conflict with claim 1 of the ‘304 patent.
Claims 22-28 of the instant application encompass and conflict with claims 2-8, respectively of the ‘304 patent.
Claim 30 of the instant application encompasses and conflicts with claim 10 of the ‘304 patent.
Claims 31 and 39 of the instant application encompass and conflict with claim 11 of the ‘304 patent.
Claims 32-38 of the instant application encompass and conflict with claims 12-18, respectively of the ‘304 patent.
Claim 40 of the instant application encompasses and conflicts with claim 20 of the ‘304 patent.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of U.S. Patent No. 10,300,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the “parameters” are not expressly recited as “cardiac parameters”. However, the claims are directed to identifying a range of parameter settings that result in a heart rate response and thus, are deemed to be cardiac parameters. The parameters of the signal are not specified until claims 5 or 12. However, the claimed parameters of the instant application are well-known parameters that are controlled in the stimulation art and would be obvious to one of ordinary skill in the art. 
Claims 21, 25, and 29 of the instant application encompass and conflict with claim 1 of the ‘284 patent.
Claims 23-24 of the instant application encompass and conflict with claim 4 of the ‘284 patent.
Claim 30 of the instant application encompasses and conflicts with claim 2 of the ‘284 patent.
Claims 31, 35, and 39 of the instant application encompass and conflict with claim 8 of the ‘284 patent.
Claims 32-33 of the instant application encompass and conflict with claim 11 of the ‘284 patent.
Claim 40 of the instant application encompasses and conflicts with claim 9 of the ‘284 patent.
With respect to claims 24, 26-28, 34, and 36-38, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method/apparatus of the ‘284 patent the specific parameter values of the claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 6,473,644 to Terry, Jr. et al. is directed to a method enhance cardiac capillary growth in heart failure patients where a stimulation signal with a frequency is generated and its frequency is adjusted until a cardiac parameter response is determined to have reached a target rage within a relatively stable target rate range below the low end of the patient’s customary resting heart rate (Abstract).
US Patent Application Publication No. 2004/0049235 to Deno et al. is directed to an IMD for treating cardiac mechanical dysfunction by electrical stimulation where therapy is initiated when the cardiac response (blood pressure change, RV pressure) drops below or exceeds a predetermined threshold).
US Patent Application Publication No. 2011/00257708 to Kramer et al. is directed to autonomic modulation using a transient response with intermittent neural stimulation where evoked responses are compared to a baseline; it is determined if the response returns to the baseline value between bursts of stimulation; and stimulation parameters may be adjusted to cause the direct response to return to the initial baseline (e.g., paragraph [0038]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792